Citation Nr: 1700713	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2013 video conference hearing.  These matters were previously before the Board in April 2014 and June 2016 when they were remanded for additional development.  

The Board's June 2016 decision, in part, granted an increased (20 percent) rating for right knee instability, and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A July 2016 rating decision implemented the Board's June 2016 decision, awarding a 20 percent rating for right knee instability, effective March 23, 2009, and awarding TDIU, effective August 3, 2015.  An August 2016 rating decision found clear and unmistakable error in the July 2016 rating decision regarding the effective date assigned for TDIU, and awarded TDIU effective from July 30, 2009.  The Veteran has not expressed disagreement with the effective dates assigned.  Accordingly, these matters are no longer on appeal.  

The issue of entitlement to service connection for a left hand or wrist disability was previously referred by the Board in April 2014 for clarification whether the Veteran was seeking service connection for such disability.  There remains no attempt by the Agency of Original Jurisdiction (AOJ) seeking clarification in this matter, and it is thereby again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must again be remanded consistent with the instructions provided in the June 2016 remand, which will be repeated hereafter.  The Board's instructions included securing VA examinations to determine the nature and etiology of his right and left shoulder, right hip and back disabilities.  In August 2016, a letter was sent to the Veteran informing him of upcoming VA examinations on September 6, 2016; the Veteran failed to appear for the examinations.  On September 13, 2016, the Veteran contacted VA to request that all mailings be sent to his PO Box because of a pending move.  He further indicated that he became aware of a missed medical appointment when the mail was sent to his forwarding address, but he had not yet been able to occupy the residence.  In November 2016, the Veteran requested that the VA examinations be rescheduled, and provided a new mailing address, different from both the August 2016 RO letter and the PO Box provided in the September 2016 correspondence.  As there appears to have been some confusion at the time of the previously scheduled VA examinations, and it does not appear the Veteran was notified of the examinations, he should be provided another opportunity to have the examinations rescheduled.  

As to the Veteran's right and left shoulder disabilities, the issues were previously remanded by the Board in April 2014 for additional development, to include obtaining a VA examination and opinion.  On October 2015 VA examination, the Veteran was diagnosed with left shoulder instability, and right shoulder rotator cuff tendinosis, impingement and labral fraying status post arthroscopic repair with residual rotator cuff compromise.  The examiner noted that the service separation examination did not note any shoulder trouble and there was no evidence of shoulder complaints in the service treatment records.  Therefore, it was less likely than not the Veteran's right and left shoulder disabilities were incurred in or caused by the claimed in-service injury, event or illness.  It was also opined that the Veteran's right and left shoulder disabilities were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner indicated he could not locate a treatment record the Veteran injured either shoulder due to a fall.  Nonetheless, the Veteran's service-connected disabilities of the right knee, pes planus, and bilateral ankle arthritis would not affect his biomechanical function of his shoulders.  However, the examiner did not address whether the Veteran's right and left shoulder disabilities were aggravated by his service-connected disabilities, and the Board finds such opinion to be inadequate, and the Veteran has established service connection for additional disabilities which were considered in the opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's right and left shoulder disability claims, the Board finds that soliciting such an opinion is necessary to adjudicate these appeals.  In addition, to the extent the examiner indicated he could not locate a record of the Veteran injuring his shoulder due to a fall, the evidence shows as early as July 2003 that the Veteran injured his left upper extremity due to catching himself during falling, as well as a February 2007 report noting the Veteran's complaint of left shoulder pain after falling three weeks earlier and injuring his left shoulder, which was believed to be a bad sprain.  See July 2003 Social Security Administration (SSA) Form 3368 (Disability Report); see also February 2007 VA treatment record; May 2009 VA treatment records (noting the Veteran's complaint of bilateral shoulder pain since 1999, injuring his shoulders in falls due to problems with his knees and hip, and diagnosing bilateral rotator cuff syndrome).  

As to the Veteran's back disability claim, on October 2015 VA examination, he was diagnosed with lumbosacral spine degenerative disc disease.  The Veteran reported low back pain in 1979 after falling on a machine gun, but denied seeking treatment for it.  It was opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, noting that the service separation physical examination did not indicate any recurrent back trouble.  It was also opined that the Veteran's back condition was less likely than not proximately due to or the result of his service-connected conditions, indicating there was no evidence of chronic back pain following falls due to his right knee, or that his ankles or feet cause biomechanical trouble severe enough to cause the Veteran's current degenerative disc disease.  However, the examiner did not address whether the Veteran's back disability was aggravated by his service-connected disabilities, and the Board finds such opinion to be inadequate.  See El-Amin, 26 Vet. App. at 140-41.  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's back disability claim, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.  The Board also finds significant that the examiner did not address the diagnosis of lumbar spine degenerative joint disease diagnosed on October 2009 VA examination.  

As to the Veteran's right hip disability claim, on October 2015 VA examination, the examiner found the Veteran had no right hip disability.  Inasmuch as the examiner did not note the March 2009 x-rays of the right hip that revealed minimal degenerative change at the superior joint space, narrowing of the portion of the hip joint with subchondral sclerotic changes seen at the superior acetabulum, and a March 2014 VA treatment record that provided an impression of bilateral mild hip osteoarthritis on previous x-rays, the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate, and at the very least incomplete, factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  Accordingly, the Board finds that the Veteran should be provided another examination to determine the nature and etiology of his right hip disability.  

Regarding the Veteran's claim for SMC based on the need for aid and attendance or housebound status, the matter must be remanded as well as it is inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records since April 2014, to include the operative report of the Veteran's right shoulder surgery in June 2013 and those VA treatment records identified by the Veteran in a May 2014 VA Form 21-4138, as well as any identified outstanding private treatment records that have not been associated with the claims file.
2. After the above development, schedule the Veteran for an examination to determine nature and etiology of his right shoulder, left shoulder, right hip, and back disabilities.  The Veteran should be notified of the examination at the address provided on his November 2016 VA 27-0820 (Report of General Information).  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right shoulder, left shoulder, right hip and back disabilities.  Regarding the left shoulder, the examiner is directed that January 2013 x-rays showed mild acromioclavicular joint degenerative joint disease.  Regarding the right hip, the examiner is directed that March 2009 x-rays revealed degenerative changes.  And regarding the back disability, the examiner is directed to the October 2009 VA examination report that diagnosed lumbar spine degenerative joint disease.  

The examiner should provide an opinion whether it is at least as likely as not that any diagnosed right shoulder, left shoulder, right hip and back disabilities, to specifically include those noted above, had their onset in service.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder, left shoulder, right hip and back disabilities were caused by his service-connected disabilities (i.e., bilateral pes planus, bilateral knee disabilities, bilateral ankle arthritis, and cold weather injuries of the feet).  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder, left shoulder, right hip and back disabilities were aggravated by his service-connected disabilities (i.e., bilateral pes planus, bilateral knee disabilities, bilateral ankle arthritis, and cold weather injuries of the feet).  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

